Exhibit 10.22

H.B. FULLER COMPANY

DIRECTORS’ DEFERRED COMPENSATION PLAN

(2008 Amendment and Restatement)



--------------------------------------------------------------------------------

H.B. FULLER COMPANY

DIRECTORS’ DEFERRED COMPENSATION PLAN

(2008 Amendment and Restatement)

TABLE OF CONTENTS

 

                   Page

SECTION 1.

   INTRODUCTION AND DEFINITIONS    1   

1.1.

  Introduction         1.1.1.    Rules That Apply To Pre-2005 Credits        
1.1.2.    Rules That Apply To 2005, 2006 and 2007 Credits         1.1.3.   
Rules That Apply to Post-2007 Credits      

1.2.

  Definitions         1.2.1.    Account or Accounts           

(a)    Deferred Compensation Account

          

(b)    Company Stock Account

        1.2.2.    Affiliate         1.2.3.    Beneficiary         1.2.4.   
Board of Directors         1.2.5.    Change in Control         1.2.6.    Code   
     1.2.7.    Committee         1.2.8.    Common Stock         1.2.9.   
Company         1.2.10.    Director         1.2.11.    Disability        
1.2.12.    Distribution Event         1.2.13.    Effective Date         1.2.14.
   ERISA         1.2.15.    Measuring Options         1.2.16.    Meeting Fees   
     1.2.17.    Participant         1.2.18.    Plan         1.2.19.    Plan
Statement         1.2.20.    Retainer Fees         1.2.21.    Separation from
Service         1.2.22.    Unforeseeable Emergency         1.2.23.    Valuation
Date   

SECTION 2.

   PARTICIPATION    7

 

-i-



--------------------------------------------------------------------------------

SECTION 3.

   ELECTIONS    8    3.1.   Compensation Subject to Elective Deferral       3.2.
  Deferral Elections         3.2.1.    Timing and Contents         3.2.2.   
Matching Credits Attributable to Deferrals         3.2.3.    Duration       3.3.
  Discretionary Credits       3.4.   Irrevocability       3.5.   Subsequent
Changes in Distribution Elections   

SECTION 4.

   CREDITS TO ACCOUNTS    10    4.1.   Deferral Credits       4.2.   Matching
Credits       4.3.   Discretionary Credits   

SECTION 5.

   ADJUSTMENT OF ACCOUNTS    11    5.1.   Establishment of Accounts       5.2.  
Adjustments of Accounts       5.3.   Investment Adjustments       5.4.   Cash
Dividends       5.5.   Stock Dividends       5.6.   Transfer Upon Change in
Control   

SECTION 6.

   VESTING    12

SECTION 7.

   DISTRIBUTIONS    13    7.1.   Time of Distribution       7.2.   Form of
Distribution       7.3.   Installment Amounts       7.4.   Distributions in Cash
or Stock       7.5.   Special Rules         7.5.1.    Unforeseeable Emergency   
     7.5.2.    Lump Sum Distribution to Pay Taxes       7.6.   Designation of
Beneficiaries         7.6.1.    Right to Designate         7.6.2.    Failure of
Designation         7.6.3.    Disclaimers by Beneficiaries         7.6.4.   
Definitions         7.6.5.    Special Rules       7.7.   No Spousal Rights      
7.8.   Death Prior to Full Payment       7.9.   Facility of Payment   

 

-ii-



--------------------------------------------------------------------------------

SECTION 8.    FUNDING OF PLAN    19    8.1.   Unfunded Obligation       8.2.  
Corporate Obligation    SECTION 9.    AMENDMENT AND TERMINATION    20    9.1.  
Amendment of Plan       9.2.   Termination of Plan       9.3.   No Oral
Amendments    SECTION 10.    DETERMINATIONS — RULES AND REGULATIONS    21   
10.1.   Determinations       10.2.   Method of Executing Instruments       10.3.
  Claims Procedure         10.3.1.    Initial Claim and Decision         10.3.2.
   Request for Review and Final Decision       10.4.   Rules and Regulations   
     10.4.1.    Adoption of Rules         10.4.2.    Specific Rules        
10.4.3.    Limitations and Exhaustion    SECTION 11.    PLAN ADMINISTRATION   
24    11.1.   Authority         11.1.1.    Company         11.1.2.    Committee
        11.1.3.    Board of Directors       11.2.   Conflict of Interest      
11.4.   Service of Process    SECTION 12.    CONSTRUCTION    25    12.1.   IRC
Status       12.2.   Effect on Other Plans       12.3.   Disqualification      
12.4.   Rules of Document Construction       12.5.   References to Laws      
12.6.   Choice of Law       12.7.   Delegation       12.8.   Effect on Director
Status       12.9.   Tax Withholding       12.10.   Expenses       12.11.  
Spendthrift Provision   

APPENDIX A — (PRIOR PLAN STATEMENT)

   A-1

 

-iii-



--------------------------------------------------------------------------------

H.B. FULLER COMPANY

DIRECTORS’ DEFERRED COMPENSATION PLAN

(2008 Amendment and Restatement)

SECTION 1

INTRODUCTION AND DEFINITIONS

1.1. Introduction. Effective January 1, 2003, H.B. Fuller Company (“H.B.
Fuller”) established a nonqualified, unfunded deferred compensation plan (the
“Plan”) to assist in attracting non-employee directors and encouraging their
long term commitment to the Company’s success by offering them an opportunity to
defer compensation and to share in increases in the value of H.B. Fuller. The
Plan is currently embodied in a document titled “H.B. Fuller Company 2003
Directors’ Deferred Compensation Plan,” as amended by a First Amendment adopted
on January 24, 2008 (the “Prior Plan Statement”).

1.1.1. Rules That Apply To Pre-2005 Credits. Amounts credited under the Plan
which relate entirely to services performed before January 1, 2005, shall
continue to be governed by the terms of the Prior Plan Statement attached hereto
as Appendix A, subject to the following exceptions: (i) effective with respect
to any Participant who dies on or after January 1, 2008 (regardless whether the
Participant designated a beneficiary before or after January 1, 2008), the rules
in Section 7.3 of the Prior Plan Statement related to beneficiaries shall be
replaced by the rules in Section 7.6 of the Plan Statement, and (ii) effective
for any claims filed on or after January 1, 2008, the claims procedure in
Section 10 of the Prior Plan Statement shall be replaced by the claims procedure
in Section 10 of the Plan Statement.

1.1.2. Rules That Apply To 2005, 2006, and 2007 Credits. Amounts credited under
the Plan which relate all or in part to services performed on or after
January 1, 2005, but before January 1, 2008, shall be governed by the terms of
the Prior Plan Statement attached hereto as Appendix A, subject to any
modifications that comply with the deferred compensation provisions in
section 409A of the Code and proposed regulations and other guidance issued
prior to final regulations thereunder. Additionally, (i) effective with respect
to any Participant who dies on or after January 1, 2008 (regardless whether the
Participant designated a beneficiary before or after January 1, 2008), the rules
in Section 7.3 of the Prior Plan Statement related to beneficiaries shall be
replaced by the rules in Section 7.6 of the Plan Statement, and (ii) effective
for any claims filed on or after January 1, 2008, the claims procedure in
Section 10 of the Prior Plan Statement shall be replaced by the claims procedure
in Section 10 of the Plan Statement.

1.1.3. Rules That Apply to Post-2007 Credits. Amounts credited under the Plan
which relate all or in part to services performed on or after January 1, 2008,
will be governed by the terms of this Plan Statement, the terms of which are
intended to comply with the deferred compensation provisions in section 409A of
the Code and final regulations thereunder.



--------------------------------------------------------------------------------

1.2. Definitions. When the following terms are used herein with initial capital
letters, they shall have the following meanings:

1.2.1. Account or Accounts — the separate bookkeeping account or accounts
representing the separate unfunded and unsecured general obligation of the
Company established with respect to each person who becomes a Participant in
this Plan in accordance with Section 2 and to which is credited the amounts
specified Sections 4 and 5 and from which are subtracted payments made pursuant
to Section 7. The following Accounts (and such subaccounts as the Company may
determine necessary or useful to the administration of this Plan) will be
maintained under this Plan for Participants:

 

  (a) Deferred Compensation Account — the Account maintained for each
Participant to which is credited deferral amounts under Section 4.1 in
accordance with the Participant’s allocation election. The value of the Deferred
Compensation Account shall be measured by the Measuring Option(s) elected by the
Participant from time to time as permitted by the Company. Credits in the
Deferred Compensation Account cannot later be transferred to the Company Stock
Account. Distributions from the Deferred Compensation Account shall be made in
the form of cash.

 

  (b) Company Stock Account — the Account maintained for each Participant to
which is credited, (i) deferral amounts pursuant to Section 4.1 in accordance
with the Participant’s allocation election, (ii) matching amounts pursuant to
Section 4.2, and (iii) any discretionary amounts pursuant to Section 4.3. The
value of the Company Stock Account is measured by the value of H.B. Fuller
Common Stock. Except as provided in Section 5.6 following a Change in Control,
credits in the Company Stock Account cannot later be transferred to the Deferred
Compensation Account. Distributions from Company Stock Account shall be made in
the form of H.B. Fuller Common Stock.

1.2.2. Affiliate — a business entity that is treated as a single employer with
H.B. Fuller Company under the rules of section 414(b) and (c) of the Code,
including the eighty percent (80%) standard therein.

1.2.3. Beneficiary — a person designated by a Participant (or automatically by
operation of Section 7.6) to receive all or a part of the Participant’s Account
in the event of the Participant’s death prior to full distribution thereof. A
person so designated shall not be considered a Beneficiary until the death of
the Participant.

1.2.4. Board of Directors — the Board of Directors of H.B. Fuller Company.

1.2.5. Change in Control — any of the following events:

 

  (a) a change in control of the Company of a nature that would be required to
be reported in accordance with Regulation 14A promulgated under the Securities
Exchange Act of 1934 (the Exchange Act”), whether or not the Company is then
subject to such reporting requirement;

 

-2-



--------------------------------------------------------------------------------

  (b) a public announcement (which for purposes hereof, shall include, without
limitation, a report filed pursuant to section 13(d) of the Exchange Act) that
any individual, corporation, partnership, association, trust or other entity
becomes a beneficial owner (as defined in Rules 13(d)(3) promulgated under the
Exchange Act), directly or indirectly, of securities or the Company representing
30% or more of the Voting Power of the Company then outstanding (15% prior to
January 23, 2008);

 

  (c) the individuals who, as of January 1, 2005, are members of the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board (provided, however, that if the
election or nomination for election by the Company’s shareholders of any new
director was approved by a vote of at least a majority of the Incumbent Board,
such a new director shall be considered to be a member of the Incumbent Board);

 

  (d) the approval of the shareholders of the Company of (i) any consolidation,
merger or statutory share exchange of the Company with any person in which the
surviving entity would not have as its directors at least 60% of the Incumbent
Board and as a result of which those persons who were shareholders of the
Company immediately prior to such transaction would not hold, immediately after
such transaction, at least 60% of the Voting Power of the Company then
outstanding or the combined voting power of the surviving entity’s then
outstanding voting securities; (ii) any sale, lease, exchange or other transfer
in one transaction or series of related transactions substantially all of the
assets of the Company; or (iii) the adoption of any plan or proposal for the
complete or partial liquidation or dissolution of the Company; or

 

  (e) a determination by a majority of the members of the Incumbent Board, in
their sole and absolute discretion, that there has been a Change in Control of
the Company.

1.2.6. Code — the Internal Revenue Code of 1986, as amended (including, when the
context requires, all regulations, interpretations and rulings issued
thereunder).

1.2.7. Committee — the Compensation Committee of the Board of Directors of H.B.
Fuller (or any successor committee) or such other person or persons whom the
Committee authorizes to act on its behalf to administer the Plan.

 

-3-



--------------------------------------------------------------------------------

1.2.8. Common Stock — common stock par value $1.00 per share, of H.B. Fuller
Company as such stock may be reclassified, converted or exchanged by
reorganization, merger of otherwise.

1.2.9. Company — H.B. Fuller Company and any successor thereto.

1.2.10. Director — member of the Board of Directors.

1.2.11. Disability — a medically determinable physical or mental impairment
which (i) is expected to result in death or to last for a continuous period of
at least 12 months, (ii) renders the Participant incapable of any substantial
gainful activity, and (iii) is evidenced by a certification to this effect by a
doctor of medicine approved by the Company. A Participant who provides proof of
a determination of disability by the Social Security Administration will be
deemed disabled under this Plan. Disability shall be construed to be consistent
with the meaning of that term in section 409A of the Code and regulations and
guidance thereunder.

1.2.12. Distribution Event — any of the occurrences described in Section 7.1 by
reason of which a Participant or Beneficiary may become entitled to a
distribution from this Plan.

1.2.13. Effective Date — January 1, 2008.

1.2.14. ERISA — the Employee Retirement Income Security Act of 1974, as amended
(including, when the context requires, all regulations, interpretations and
rulings issued thereunder).

1.2.15. Measuring Options — the investment options determined from time to time
in the sole discretion of the Committee which may be elected by the Participant
to measure the value of the Participant’s credits in the Deferred Compensation
Account.

1.2.16. Meeting Fees — amounts paid to a Director for attendance at a meeting of
the Board of Directors or a committee thereof excluding any per diem amounts
paid for such attendance.

1.2.17. Participant — a Director who becomes a Participant in this Plan in
accordance with Section 2. A Director who has become a Participant shall be
considered to continue as a Participant in this Plan until the date of the
Participant’s death or, if earlier, the date on which the Participant is no
longer a Director and no longer has any Account under this Plan (that is, the
Participant has received a distribution of all of the Participant’s Account).

1.2.18. Plan — the nonqualified, deferred compensation program maintained by
H.B. Fuller for the benefit of members of the Board of Directors, as set forth
in the Plan Statement. (As used herein, “Plan” does not refer to the documents
pursuant to which this Plan is maintained. That document is referred to herein
as the “Plan Statement”). The Plan shall be referred to as the H.B. Fuller
Company Directors’ Deferred Compensation Plan.

 

-4-



--------------------------------------------------------------------------------

1.2.19. Plan Statement — this document entitled “H.B. Fuller Company Directors’
Deferred Compensation Plan (2008 Amendment and Restatement)” as adopted by the
Board of Directors of H.B. Fuller, as the same may be amended from time to time
thereafter.

1.2.20. Retainer Fees — amounts paid on the last business day of the Company’s
fiscal quarter to a Director, excluding any Meeting Fees and per diem amounts,
for service on the Board of Directors (including any committee thereof)
performed during such fiscal quarter. Notwithstanding the terminology used for
such fees, Retainer Fees are paid after services are performed.

1.2.21. Separation from Service — a severance of a Participant’s relationship as
Director with the Company and all Affiliates for any reason other than the
Director’s death.

 

  (a) A transfer from the Board of Directors to the board of directors of an
Affiliate, or vice versa, shall not constitute a Separation from Service. A
resignation as a Director if the Participant continues to provide services as an
employee or independent contractor shall not constitute a Separation from
Service.

 

  (b) Whether a Separation from Service has occurred is determined based on
whether the facts and circumstances indicate that the Company and Director
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Director would perform
after such date (whether as a Director, employee, or independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed (whether as a Director, employee, or
independent contractor) over the immediately preceding thirty-six (36) month
period (or the full period of services to the Company if the Director has been
providing services to the Company for less than thirty-six (36) months).

 

  (c) Separation from Service shall not be deemed to occur while the Director is
on military leave, sick leave or other bona fide leave of absence if the period
does not exceed six (6) months or, if longer, so long as the Director retains a
right to return to services with the Company or an Affiliate under an applicable
statute or by contract. For this purpose, a leave is bona fide only if, and so
long as, there is a reasonable expectation that the Director will return to
perform services for the Company or an Affiliate. Notwithstanding the foregoing,
a 29-month period of absence will be substituted for such 6-month period if the
leave is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of no less than 6 months and that causes the Director to be unable to
perform the duties of his or her position as Director.

 

-5-



--------------------------------------------------------------------------------

1.2.22. Unforeseeable Emergency — a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in section 152(a) of the Code) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. Unforeseeable Emergency shall be
construed to be consistent with the meaning of that term in section 409A of the
Code and regulations and guidance thereunder.

1.2.23. Valuation Date — the last business day of each month, and such other
dates as may be established by the Committee from time to time.

 

-6-



--------------------------------------------------------------------------------

SECTION 2

PARTICIPATION

Each non-employee Director shall become a Participant in the Plan upon such
individual’s appointment as Director. A Participant may defer compensation only
as permitted under the timing rules in Section 3.

 

-7-



--------------------------------------------------------------------------------

SECTION 3

ELECTIONS

3.1. Compensation Subject to Elective Deferral. A Participant may elect to defer
all or a portion of the following compensation:

 

  (a) Meeting Fees; and

 

  (b) Retainer Fees.

A Participant election shall be automatically reduced to the extent necessary to
allow for full payment of any federal, state and/or local income taxes.

3.2. Deferral Elections.

3.2.1. Timing. A Participant’s deferral election shall be made at the time and
in the form and manner prescribed by the Company. A Participant’s deferral
election shall apply only to Meetings Fees and Retainer Fees (or portions
thereof) for services performed during the calendar year beginning after the
election is filed.

3.2.2. Content. Deferral elections shall specify:

 

  (a) the amount of the Participant’s Meeting Fees and Retainer Fees to be
deferred,

 

  (b) the portions of such deferrals to be allocated to the Deferred
Compensation Account and to the Company Stock Account,

 

  (c) the Measuring Option(s) to be used to measure increase (or decreases) in
the value of such deferrals allocated to Deferred Compensation Account,

 

  (d) the form of distribution for such deferrals, and

 

  (e) a specified date of distribution, if any under Section 7.1(a)(ii) for such
deferrals.

3.2.3. Matching Credits Attributable to Deferrals. A Participant’s election of
form of distribution with respect to deferrals for a calendar year shall also
apply to matching credits under Section 4.2 attributable to such deferrals.

3.2.4. Duration. A Participant’s deferral election shall expire on the last day
of the calendar year to which it relates and new elections must be made with
respect to subsequent calendar years.

 

-8-



--------------------------------------------------------------------------------

3.3. Discretionary Credits. The Participant’s election of form of distribution
and specified date of distribution, if any, with respect to Meetings Fees and
Retainer Fees during the calendar year shall also apply to distribution of any
discretionary credits made during such calendar year. If the Participant has not
elected to defer Meeting Fees or Retainer Fees during the calendar year in which
discretionary credits are made, the Participant shall be deemed to have elected
to receive distribution in the form of a lump sum and not to have elected a
specified date for distribution under Section 7.1(a)(ii).

3.4. Irrevocability. A deferral election that is accepted by the Committee shall
be irrevocable for the calendar year to which it applies; provided, however,
that in the event of an Unforeseeable Emergency or disability, a Participant’s
deferral elections shall be cancelled and further deferrals shall not be made
during that calendar year. For purposes of this Section 3.4, disability shall
mean any medically determinable physical or mental impairment resulting in the
Participant’s inability to perform the duties of his or her position or any
substantially similar position, which can be expected to result in death or last
for a continuous period of at least six (6) months. Cancellation in the event of
disability shall occur as soon as administratively feasible after disability is
determined but must occur by the fifteenth (15th) day of the third month
following the date the disability occurs or, if later, by December 31 following
the date the disability occurs.

3.5. Subsequent Changes in Distribution Elections. A Participant shall be
permitted to change a prior election of the form of distribution or the
specified date of distribution if such election change is made in the form and
manner prescribed by the Company and only if the following conditions are
satisfied:

 

  (a) the election change shall not take effect until the date that is twelve
(12) months after the date on which the Participant submits the election change;

 

  (b) if the Participant changes the form of distribution, any distribution that
occurs on account of Distribution Event in Section 7.1(a)(i) or (ii) (i.e.,
Separation from Service or specified date), distribution shall be delayed until
the date that is five (5) years after the date the distribution would otherwise
have been made; and

 

  (c) if the Participant changes a specified date of distribution under
Section 7.1(a)(ii), the election change (i) must be submitted at least 12 months
before the date previously specified by the Participant, and (ii) the new
specified date shall be at least five (5) years after the date previously
specified.

 

-9-



--------------------------------------------------------------------------------

SECTION 4

CREDITS TO ACCOUNTS

4.1. Deferral Credits. On the date on which the compensation would otherwise
have been paid to the Participant (or as soon as administratively practicable
thereafter), the Company shall credit the Participant’s Deferred Compensation
Account or Company Stock Account, according to the Participant’s allocation
election, the amount the Participant elected to defer under Section 3. The
amount that is allocated and credited to the Deferred Compensation Account shall
be stated as a dollar amount. The amount that is allocated and credited to the
Company Stock Account shall be stated as the number of units (including
fractions thereof) of Common Stock that could have been purchased with such
deferrals as of the close of business on the date such amounts would otherwise
have been paid to the Participant.

4.2. Matching Credits. At the same time as the Participant’s Company Stock
Account is credited based on elective deferrals, the Company shall credit the
Participant’s Company Stock Account with an additional number of units
(including fractions thereof) of Common Stock that are equal to ten percent
(10%) of the number of units (including fractions thereof) of Common Stock that
were credited to the Participant’s Company Stock Account based on such elective
deferrals.

4.3. Discretionary Credits. From time to time, the Company, in its sole
discretion, may credit the Participant’s Company Stock Account with the number
of units (including any fractions thereof) of Common Stock as the Compensation
Committee may determine in its sole discretion.

 

-10-



--------------------------------------------------------------------------------

SECTION 5

ADJUSTMENT OF ACCOUNTS

5.1. Establishment of Accounts. There shall be established for each Participant
unfunded, bookkeeping Accounts which shall be hypothetical in nature. Neither
the Plan nor any of the Accounts shall hold or be required to hold any actual
funds or assets.

5.2. Adjustments of Accounts. From time to time, but not less frequently than
each Valuation Date, the value of each Account or portion of an Account shall be
increased (or decreased) for distributions, credits (including any earnings,
gains or losses thereon) and any expenses charged to the Account.

5.3. Investment Adjustments. The Committee shall have the sole discretion to
designate from time to time the Measuring Options in which the Deferred
Compensation Accounts may be deemed invested. The Committee shall, in its sole
discretion, adopt rules specifying (i) the circumstances under which a
particular Measuring Option may be elected (or automatically utilized), (ii) the
minimum or maximum percentages which may be allocated to the Measuring Option,
(iii) the procedures (if any) for Participants making or changing elections of
Measuring Options (including when such elections and election changes shall be
implemented after the election is accepted by the Committee), (iv) the extent
(if any) to which beneficiaries of deceased Participants may change Measuring
Options, and (v) the effect of a Participant’s or beneficiary’s failure to make
an effective election with respect to a Measuring Option. Notwithstanding the
foregoing, subsequent to a Change in Control, the Committee shall maintain the
availability of those Measuring Options in place at the time of the Change in
Control (or substantially equivalent Measuring Options).

5.4. Cash Dividends. On each Common Stock dividend payment date, the
Participant’s Company Stock Account shall be credited with the number of units
(including fractions thereof) equal to the number of shares of Common Stock that
could have been purchased with the amount the dividends paid by the Company on
shares of Common Stock equal to the number of units credited to the
Participant’s Company Stock Account as of the record date of such dividend.

5.5. Stock Dividends. The number of units credited to a Participant’s Company
Stock Account shall be adjusted to reflect any change in the outstanding Common
Stock by reason of any stock dividend or split, recapitalization, merger,
consolidation, combination or exchange of share or similar corporate change.

5.6. Transfer Upon Change in Control. Effective as of the close of business on
the date of a Change in Control, each Participant’s Deferred Compensation
Account shall be credited with an amount stated in dollars equal to the value of
such Participant’s Company Stock Account based upon the fair market value of
Common Stock at the close of business on such date, and the Participant’s
Company Stock Account shall be closed, and the Participant shall have no further
interest in the Company Stock Account.

 

-11-



--------------------------------------------------------------------------------

SECTION 6

VESTING

The Account of each Participant shall be fully (100%) vested and nonforfeitable
at all times. Notwithstanding the foregoing, if the Company determines in its
discretion that a Participant has improperly received a credit under this Plan
for any reason (including, but not limited to, an erroneous calculation or other
mistake of fact, or on account of a restatement of earnings), the Account shall
be reduced by the amount of the improper credit.

 

-12-



--------------------------------------------------------------------------------

SECTION 7

DISTRIBUTIONS

7.1. Time of Distribution. The value of the Participant’s Accounts shall be
determined as of the last business day of the month in which the first of the
following Distribution Events occurs and distribution to the Participant (or
Beneficiary, if applicable) shall be made or commenced within sixty (60) days
thereafter:

 

  (a) The later of

 

  (i) Participant’s Separation from Service, or

 

  (ii) Such other date as elected and specified by the Participant in accordance
with Section 3;

 

  (b) Participant Disability; or

 

  (c) Participant’s death.

Distribution under (a)(ii) above shall apply only to the portion of the
Participant’s Account, if any, with respect to which the Participant elected the
specified distribution date.

Notwithstanding the foregoing, the time of any distribution shall be delayed in
accordance with the rules in Section 3.6 related to subsequent changes in
distribution elections.

7.2. Form of Distribution. Distribution shall be made to the Participant in
whichever of the following forms the Participant shall have elected in
accordance with Section 3 with respect to the Account:

 

  (a) Lump sum; or

 

  (b) Annual installments over a specified number of years not to exceed eleven
(11) years.

For deaths occurring before January 1, 2009, distribution shall be made to a
Beneficiary in whichever of the forms the Participant shall have elected in
accordance with Section 3 with respect to the Account. For deaths occurring on
or after January 1, 2009, distribution shall be made to the Beneficiary in a
lump sum.

7.3. Installment Amounts. The amount of the annual installments shall be
determined by dividing the value of the Account as of the last business day of
the month following the Distribution Event and as of each anniversary of such
day by the number of remaining installment payments to be made (including the
payment being determined).

 

-13-



--------------------------------------------------------------------------------

7.4. Distributions in Cash or Stock. Distributions from the Participant’s
Company Stock Account shall be paid in shares of Common Stock (with any
fractional unit being rounded to the next highest whole unit). Distributions
from the Participant’s Deferred Compensation Account shall be paid in cash.

7.5. Special Rules.

7.5.1. Unforeseeable Emergency. A Participant who has not incurred a
Distribution Event but who has incurred an Unforeseeable Emergency may request a
withdrawal from such Participant’s Account. In the event that the Company, upon
written petition of the Participant, determines in his or her sole discretion
that the Participant has suffered an Unforeseeable Emergency, the Company shall
distribute to the Participant as soon as reasonably practicable following such
determination, an amount (not in excess of the value of the Participant’s
Account) necessary to satisfy the emergency. Distribution shall be taken
pro-rata from the Participant’s Deferred Compensation Account and Company Stock
Account starting with the most recent credits to such Accounts. In accordance
with Section 3.4, such Participant’s deferral elections shall be cancelled
immediately upon the distribution and further deferrals shall not be made during
the remainder of the calendar year of such distribution.

7.5.2. Lump Sum Distribution to Pay Taxes. Notwithstanding anything to the
contrary in this Section 7, a lump sum shall be distributed to the Participant
(i) to pay any income tax withholding related to the distribution of amounts to
pay FICA taxes, and (ii) to pay any amounts required to be included in the
Participant’s income due to failure to comply with the requirements in
section 409A of the Code.

7.6. Designation of Beneficiaries.

7.6.1. Right to Designate. Each Participant may designate, upon form to be
furnished by and filed with the Company, one or more primary Beneficiaries or
alternative Beneficiaries to receive all or a specified part of such
Participant’s Account in the event of such Participant’s death. The Participant
may chance or revoke any such designation from time to time without notice to or
consent from any spouse, Beneficiary or any other person. No such designation,
change or revocation shall be effective unless executed by the Participant and
received by the Company during the Participant’s lifetime. The Company may
establish rules for the use of electronic signatures.

7.6.2. Failure of Designation. If a Participant:

 

  (a) fails to designate a Beneficiary,

 

  (b) designates a Beneficiary and thereafter revokes such designation without
naming another Beneficiary, or

 

  (c) designates one or more Beneficiaries and all such Beneficiaries so
designated fail to survive the Participant,

 

-14-



--------------------------------------------------------------------------------

such Participant’s Account, or the part thereof as to which such Participant’s
designation fails, as the case may be, shall be payable to the first class of
the following classes of automatic Beneficiaries with a member surviving the
Participant and (except in the case of surviving issue) in equal shares if there
is more than one member in such class surviving the Participant:

Participant’s surviving spouse

Participant’s surviving issue per stirpes and not per capita

Participant’s surviving parents

Participant’s surviving brothers and sisters

Representative of Participant’s estate.

7.6.3. Disclaimers by Beneficiaries. A Beneficiary entitled to a payment of all
or a portion of a deceased Participant’s Account may disclaim an interest
therein subject to the following requirements. To be eligible to disclaim, a
Beneficiary must be a natural person, must not have received a payment of all or
any portion of the Account at the time such disclaimer is executed and
delivered, and must have attained at least age twenty-one (21) years as of the
date of the Participant’s death. Any disclaimer must be in writing and must be
executed personally by the Beneficiary before a notary public. A disclaimer
shall state that the Beneficiary’s entire interest in the unpaid Account is
disclaimed or shall specify what portion thereof is disclaimed. To be effective,
an original executed copy of the disclaimer must be both executed and actually
delivered to the Company after the date of the Participant’s death but not later
than nine (9) months after the date of the Participant’s death. A disclaimer
shall be irrevocable when delivered to the Company. A disclaimer shall be
considered to be delivered to the Company only when actually received by the
Company. The Company shall be the sole judge of the content, interpretation and
validity of a purported disclaimer. Upon the filing of a valid disclaimer, the
Beneficiary shall be considered not to have survived the Participant as to the
interest disclaimed. A disclaimer by a Beneficiary shall not be considered to be
a transfer of an interest in violation of the provisions of Section 12.11 and
shall not be considered to be an assignment or alienation of benefits in
violation of federal law prohibiting the assignment or alienation of benefits
under this Plan. No other form of attempted disclaimer shall be recognized by
the Company.

7.6.4. Definitions. When used herein and, unless the Participant has otherwise
specified in the Participant’s Beneficiary designation, when used in a
Beneficiary designation, the following definitions and rules shall be applied.

 

  (a) “Issue” means all persons who are lineal descendants of the person whose
issue are referred to, subject to the following:

 

  (i) a legally adopted child and the adopted child’s lineal descendants always
shall be lineal descendants of each adoptive parent (and of each adoptive
parent’s lineal ancestors);

 

-15-



--------------------------------------------------------------------------------

  (ii) a legally adopted child and the adopted child’s lineal descendants never
shall be lineal descendants of any former parent whose parental rights were
terminated by the adoption (or of that former parent’s lineal ancestors); except
that if, after a child’s parent has died, the child is legally adopted by a
stepparent who is the spouse of the child’s surviving parent, the child and the
child’s lineal descendants shall remain lineal descendants of the deceased
parent (and the deceased parent’s lineal ancestors);

 

  (iii) if the person (or a lineal descendant of the person) whose issue are
referred to is the parent of a child (or is treated as such under applicable
law) but never received the child into that parent’s home and never openly held
out the child as that parent’s child (unless doing so was precluded solely by
death), then neither the child nor the child’s lineal descendants shall be issue
of the person.

 

  (b) “Child” means an issue of the first generation;

 

  (c) “Per stirpes” means in equal shares among living children of the person
whose issue are referred to and the issue (taken collectively) of each deceased
child of such person, with such issue taking by right of representation of such
deceased child; and

 

  (d) “Survive” and “surviving” mean living after the death of the Participant.

7.6.5. Special Rules. Unless the Participant has otherwise specified in the
Participant’s Beneficiary designation, the following rules shall apply:

 

  (a) If there is not sufficient evidence that a Beneficiary was living at the
time of the death of the Participant, it shall be deemed that the Beneficiary
was not living at the time of the death of the Participant.

 

  (b) The automatic Beneficiaries specified in Section 7.6.2 and the
Beneficiaries designated by the Participant shall become fixed at the time of
the Participant’s death so that, if a Beneficiary survives the Participant but
dies before the receipt of all payments due such Beneficiary hereunder, such
remaining payments shall be payable to the representative of such Beneficiary’s
estate.

 

  (c)

If the Participant designates as a Beneficiary the person who is the
Participant’s spouse on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation. The foregoing shall not prevent the Participant from
designating a former spouse as a Beneficiary on a

 

-16-



--------------------------------------------------------------------------------

 

form that is both executed by the Participant and received by the Company
(i) after the date of the legal termination of the marriage between the
Participant and such former spouse and (ii) during the Participant’s lifetime.

 

  (d) Any designation of a nonspouse Beneficiary by name that is accompanied by
a description of relationship to the Participant shall be given effect without
regard to whether the relationship to the Participant exists either then or at
the Participant’s death.

 

  (e) Any designation of a Beneficiary only by statement of relationship to the
Participant shall be effective only to designate the person or persons standing
in such relationship to the Participant at the Participant’s death.

 

  (f) The Company shall be the sole judge of the content, interpretation and
validity of a purported Beneficiary designation.

7.7. No Spousal Rights. No spouse, former spouse, Beneficiary or other person
shall have any rights or interest in the benefits credited under this Plan
including, but not limited to, the right to be the sole Beneficiary or to
consent to the designation of Beneficiaries (or the changing of designated
Beneficiaries) by the Participant.

7.8. Death Prior to Full Payment. If a Participant who is receiving installment
payments dies before installments are completed, the remaining installments
shall be made to the Beneficiary on the same dates payments would otherwise have
been made to the Participant; provided, however, that if the Participant’s death
occurs on or after January 1, 2009, the remaining installments shall be paid to
the Beneficiary in a lump sum within sixty (60) days after the Participant’s
death.1 If, at the death of the Participant, any payment to the Participant was
due or otherwise pending but not actually paid, the amount of such payment shall
be paid to the Beneficiary (and shall not be paid to the Participant’s estate).

7.8. Facility of Payment. In case of the legal disability, including minority,
of an individual entitled to receive any payment under this Plan, payment shall
be made, if the Committee shall be advised of the existence of such condition:

 

  (a) to the duly appointed guardian, conservator or other legal representative
of such individual, or

 

  (b) to a person or institution entrusted with the care or maintenance of the
incompetent or disabled Participant or Beneficiary, provided such person or
institution has satisfied the Committee that the payment will be used for the
best interest and assist in the care of such individual, and provided

 

1 See footnote 3.

 

-17-



--------------------------------------------------------------------------------

 

further, that no prior claim for said payment has been made by a duly appointed
guardian, conservator or other legal representative of such individual.

Any payment made in accordance with the foregoing provisions of this section
shall constitute a complete discharge of any liability or obligation of Plan and
the Company therefore.

 

-18-



--------------------------------------------------------------------------------

SECTION 8

FUNDING OF PLAN

8.1. Unfunded Obligation. The obligation of the Company to make payments under
this Plan constitutes only the unsecured (but legally enforceable) promise of
the Company to make such payments. No Participant or Beneficiary shall have any
lien, prior claim or other security interest in any property of the Company. The
Company may, but shall have no obligation to, establish or maintain any fund,
trust or account (other than a bookkeeping account or reserve) for the purpose
of funding or paying the benefits promised under this Plan. If such a fund,
trust or account is established, the property therein shall remain the sole and
exclusive property of the Company that established it. The Company shall be
obligated to pay the benefits of this Plan out of its general assets. If, as of
the close of business on the date of a Change in Control, the aggregate value of
the Participant Accounts exceeds the value of the assets held in a trust that
has been established by the Company, then within thirty (30) days of such Change
in Control, the Company shall contribute to such trust assets having a value at
least equal to the amount of such excess.

8.2. Corporate Obligation. Neither Company, the Board of Directors of the
Company, the Chief Executive Officer, the Committee nor any of their directors,
officers, agents or employees in any way secure or guarantee the payment of any
benefit or amount which may become due and payable hereunder to or with respect
to any Participant. Each person entitled or claiming to be entitled at any time
to any benefit hereunder shall look solely to the assets of the Company for such
payments as unsecured general creditors. If, or to the extent that, Accounts
have been paid to or with respect to a present or former Participant and that
payment purports to be the payment of a benefit hereunder, such former
Participant or other person or persons, as the case may be, shall have no
further right or interest in the other assets of the Company in connection with
this Plan. No person shall be under any liability or responsibility for failure
to effect any of the objectives or purposes of this Plan by reason of the
insolvency of the Company.

 

-19-



--------------------------------------------------------------------------------

SECTION 9

AMENDMENT AND TERMINATION

9.1. Amendment of Plan. The Company reserves the power to alter, amend or wholly
revise the Plan at any time and from time to time by action of the Board of
Directors, and the interest of each Participant is subject to the powers so
reserved; provided, however, that no amendment made subsequent to a Change in
Control shall be effective to the extent that it would have a materially adverse
impact on a Participant’s reasonably expected economic benefit attributable to
compensation deferred by the Participant prior to the Change in Control. An
amendment shall be authorized by the Board of Directors and shall be stated in
an instrument in writing signed in the name of the Company by a person or
persons authorized by the Board of Directors. After the instrument has been so
executed, the Plan shall be deemed to have been amended in the manner therein
set forth. No amendment to the Plan may alter, impair or reduce the benefits
credited to any Accounts prior to the effective date of such amendment without
the written consent of any affected Participant.

9.2. Termination of Plan. The Company may terminate the Plan at any time by
action of the Board of Directors. If there is a termination of the Plan with
respect to all Participants, the Company shall have the right, in its sole
discretion, and notwithstanding any elections made by the Participant, to amend
the Plan to provide for the distribution of all Accounts in a lump sum following
such Plan termination to the extent permissible under Section 409A of the Code
and related Treasury regulations and guidance.

9.3. No Oral Amendments. No modification of the terms of the Plan Statement or
termination of this Plan shall be effective unless it is approved by action of
the Board of Directors. No oral representation concerning the interpretation or
effect of the Plan Statement shall be effective to amend the Plan Statement.

 

-20-



--------------------------------------------------------------------------------

SECTION 10

DETERMINATIONS — RULES AND REGULATIONS

10.1. Determinations. The Committee shall make such determinations as may be
required from time to time in the administration of this Plan. The Committee
shall have the discretionary authority and responsibility to interpret and
construe the Plan Statement and all relevant documents and information, and to
determine all factual and legal questions under this Plan, including but not
limited to the entitlement of Participants and Beneficiaries, and the amounts of
their respective interests.

10.2. Method of Executing Instruments. Information to be supplied or written
notices to be made or consents to be given by Company or any other person
pursuant to any provision of the Plan Statement may be signed in the name of
Company by any officer or other person who has been authorized to make such
certification or to give such notices or consents.

10.3. Claims Procedure. The claim and review procedures set forth in this
Section shall be the mandatory claim and review procedures for the resolution of
disputes and disposition of claims filed under the Plan. An application for a
distribution shall be considered as a claim for the purposes of this Section.

10.3.1. Initial Claim and Decision. An individual may, subject to any applicable
deadline, file with the Committee a written claim for benefits under the Plan in
a form and manner prescribed by the Committee. If the claim is denied in whole
or in part, the Committee shall notify the claimant of the adverse benefit
determination within 90 days after receipt of the claim. The 90 day period for
making the claim determination may be extended for 90 days if the Committee
determines that special circumstances require an extension of time for
determination of the claim, provided that the Committee notifies the claimant,
prior to the expiration of the initial 90 day period, of the special
circumstances requiring an extension and the date by which a claim determination
is expected to be made.

10.3.2. Request for Review and Final Decision. Within 60 days after receipt of
an initial adverse benefit determination notice, the claimant may file with the
Committee a written request for a review of the adverse determination and may,
in connection therewith submit written comments, documents, records and other
information relating to the claim benefits. Any request for review of the
initial adverse determination not filed within 60 days after receipt of the
initial adverse determination notice shall be untimely. If the claim, upon
review, is denied in whole or in part, the Committee shall notify the claimant
within 60 days after receipt of the request for a review. Such 60-day period may
be extended for 60 days if the Committee determines that special circumstances
require an extension and notifies the claimant what special circumstances
require the extension and the date by which the decision is expected. If the
extension is due to the claimant’s failure to submit information necessary to
decide the claim, the claimant shall have 60 days to provide the necessary
information and the period for making the decision shall be tolled from the date
on which the extension notice is sent until the date the claimant responds to
the information request or, if earlier, the expiration of 60 days.

 

-21-



--------------------------------------------------------------------------------

10.4. Rules and Regulations.

10.4.1. Adoption of Rules. Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Company.

10.4.2. Specific Rules.

 

  (a) Any decision or determination to be made by the Company shall be made by
the Committee unless delegated as provided for in the Plan, in which case
references in this Section 10 to the Committee shall be treated as references to
the Committee’s delegate. No inquiry or question shall be deemed to be a claim
or a request for a review of a denied claim unless made in accordance with the
established claim procedures. The Committee may require that any claim for
benefits and any request for a review of a denied claim be filed on forms to be
furnished by the Company upon request.

 

  (b) Claimants may be represented by a lawyer or other representative at their
own expense, but Committee reserves the right to require the claimant to furnish
written authorization and establish reasonable procedures for determining
whether an individual has been authorized to act on behalf of a claimant. A
claimant’s representative shall be entitled to copies of all notices given to
the claimant.

 

  (c) The decision on a claim and on a request for a review of a denied claim
may be provided to the claimant in electronic form instead of in writing at the
discretion of the Company.

 

  (d) The time period within which a benefit determination will be made shall
begin to run at the time a claim or request for review is filed in accordance
with the claims procedures, without regard to whether all the information
necessary to make a benefit determination accompanies the filing.

 

  (e) The Committee may, in its discretion, rely on any applicable statute of
limitation or deadline as a basis for denial of any claim.

10.4.3. Limitations and Exhaustion.

 

  (a)

No claim shall be considered under these administrative procedures unless it is
filed with the Company within one (1) year after the Participant knew (or
reasonably should have known) of the general nature of the dispute giving rise
to the claim. Every untimely claim shall be denied by the

 

-22-



--------------------------------------------------------------------------------

 

Company without regard to the merits of the claim. No suit may be brought by or
on behalf of any Participant or Beneficiary on any matter pertaining to this
Plan unless the action is commenced in the proper forum before the earlier of:
(i) three (3) years after the Participant knew (or reasonably should have known)
of the general nature of the dispute giving rise to the action, or (ii) sixty
(60) days after the Participant has exhausted these administrative procedures.

 

  (b) These administrative procedures are the exclusive means for resolving any
dispute arising under this Plan. No Participant or Beneficiary shall be
permitted to litigate any such matter unless a timely claim has been filed under
these administrative procedures and these administrative procedures have been
exhausted, and determinations under these administrative procedures (including
determinations as to whether the claim was timely filed) shall be afforded the
maximum deference permitted by law.

 

  (c) For the purpose of applying the deadlines to file a claim or a legal
action, knowledge of all facts that a Participant knew or reasonably should have
known shall be imputed to every claimant who is or claims to be a Beneficiary of
the Participant or otherwise claims to derive an entitlement by reference to the
Participant for the purpose of applying the previously specified periods.

 

-23-



--------------------------------------------------------------------------------

SECTION 11

PLAN ADMINISTRATION

11.1. Authority.

11.1.1. Company. Functions generally assigned to the Company shall be discharged
by its officers or delegated and allocated as provided herein.

11.1.2. Committee. Except as hereinafter provided, the Committee may delegate or
redelegate and allocate and reallocate to one or more persons or to a committee
of persons jointly or severally, and whether or not such persons are directors,
officers or employees, such functions assigned to the Committee or to the
Company generally hereunder, as the Committee may from time to time deem
advisable.

11.1.3. Board of Directors. Notwithstanding the foregoing, the Board of
Directors of the Company shall have the exclusive authority (which may not be
delegated except to the Committee) to amend the Plan Statement and to terminate
this Plan.

11.2. Conflict of Interest. If any individual to whom authority has been
delegated or redelegated hereunder shall also be a Participant in this Plan,
such Participant shall have no authority with respect to any matter specially
affecting such Participant’s individual interest hereunder or the interest of a
person superior to him or her in the organization (as distinguished from the
interests of all Participants and Beneficiaries or a broad class of Participants
and Beneficiaries), all such authority being reserved exclusively to other
individuals as the case may be, to the exclusion of such Participant, and such
Participant shall act only in such Participant’s individual capacity in
connection with any such matter.

11.3. Service of Process. The Secretary of the Company is designated as the
appropriate and exclusive agent for the receipt of service of process directed
to this Plan in any legal proceeding, including arbitration, involving this
Plan.

 

-24-



--------------------------------------------------------------------------------

SECTION 12

CONSTRUCTION

12.1. IRC Status. This Plan is intended to be a nonqualified deferred
compensation arrangement. The rules of section 401(a) et. seq. of the Code shall
not apply to this Plan. The rules of section 3121(v) and section 3306(r)(2) of
the Code shall apply to this Plan. The rules of section 409A of the Code shall
apply to this Plan to the extent applicable and this Plan Statement shall be
construed and administered accordingly. The Company has affirmatively determined
that all amounts deferred under the Plan that were earned and vested before
January 1, 2005 (i.e., amounts specified in Section 1.1.1), shall not be subject
to 409A of the Code and this Plan Statement shall be construed accordingly.
Notwithstanding the foregoing, neither the Company nor any of its officers,
directors, agents or affiliates shall be obligated, directly or indirectly, to
any Participant or any other person for any taxes, penalties, interest or like
amounts that may be imposed on the Participant or other person on account of any
amounts under this Plan or on account of any failure to comply with any Code
section.

12.2. Effect on Other Plans. This Plan shall not alter, enlarge or diminish any
person’s employment rights or obligations or rights or obligations under any
other qualified or nonqualified plan. It is specifically contemplated that this
Plan will, from time to time, be amended and possibly terminated.

12.3. Disqualification. Notwithstanding any other provision of the Plan
Statement or any election or designation made under this Plan, any individual
who feloniously and intentionally kills a Participant shall be deemed for all
purposes of this Plan and all elections and designations made under this Plan to
have died before such Participant. A final judgment of conviction of felonious
and intentional killing is conclusive for this purpose. In the absence of a
conviction of felonious and intentional killing, the Company shall determine
whether the killing was felonious and intentional for this purpose.

12.4. Rules of Document Construction.

 

  (a) An individual shall be considered to have attained a given age on such
individual’s birthday for that age (and not on the day before). Individuals born
on February 29 in a leap year shall be considered to have their birthdays on
February 28 in each year that is not a leap year.

 

  (b) Whenever appropriate, words used herein in the singular may be read in the
plural, or words used herein in the plural may be read in the singular; the
masculine may include the feminine; and the words “hereof,” “herein” or
“hereunder” or other similar compounds of the word “here” shall mean and refer
to the entire Plan Statement and not to any particular paragraph or Section of
the Plan Statement unless the context clearly indicates to the contrary.

 

-25-



--------------------------------------------------------------------------------

  (c) The titles given to the various Sections of the Plan Statement are
inserted for convenience of reference only and are not part of the Plan
Statement, and they shall not be considered in determining the purpose, meaning
or intent of any provision hereof.

 

  (d) Notwithstanding any thing apparently to the contrary contained in the Plan
Statement, the Plan Statement shall be construed and administered to prevent the
duplication of benefits provided under this Plan and any other qualified or
nonqualified plan maintained in whole or in part by the Company.

12.5. References to Laws. Any reference in the Plan Statement to a statute or
regulation shall be considered also to mean and refer to any subsequent
amendment or replacement of that statute or regulation unless, under the
circumstances, it would be inappropriate to do so. The terms “spouse,”
“nonspouse,” “married,” “surviving spouse,” and other similar terms shall be
construed, interpreted and applied on a basis consistent with the federal
statute known as the Defense of Marriage Act.

12.6. Governing Law. This Plan Statement be construed and enforced in accordance
with the laws of the State of Minnesota. All controversies, disputes, claims, or
causes of action arising under or related to the Plan or any other party with a
relationship to the Plan must be brought in the District Court of the State of
Minnesota.

12.7. Delegation. No person shall be liable for an act or omission of another
person with regard to a responsibility that has been allocated to or delegated
to such other person pursuant to the terms of the Plan Statement or pursuant to
procedures set forth in the Plan Statement.

12.8. Effect on Director Status. Neither the terms of the Plan Statement nor the
benefits under this Plan nor the continuance thereof shall be a term of the
engagement of any Director. The Company shall not be obliged to continue this
Plan. The terms of this Plan shall not give any Director the right to continue
as a Director or to accept any nomination for a future term as a Director or
require the Company to nominate or cause the nomination of the Director for
future term as a Director.

12.9. Tax Withholding. The Company (or any other person legally obligated to do
so) shall withhold the amount of any federal, state or local income tax or other
tax required to be withheld under applicable law with respect to any amount
payable under this Plan. All benefits otherwise due hereunder shall be reduced
by the amount to be withheld.

12.10. Expenses. All expenses of administering the benefits due under this Plan
shall be borne by the Company.

12.11. Spendthrift Provision. No Participant or Beneficiary shall have any
interest in any Account which can be transferred nor shall any Participant or
Beneficiary have any power to anticipate, alienate, dispose of, pledge or
encumber the same while in the possession or control

 

-26-



--------------------------------------------------------------------------------

of the Company. The Company shall not recognize any such effort to convey any
interest under this Plan. No benefit payable under this Plan shall be subject to
attachment, garnishment, execution following judgment, or other legal process
before actual payment to such person.

The power to designate Beneficiaries to receive the Account of a Participant in
the event of such Participant’s death shall not permit or be construed to permit
such power or right to be exercised by the Participant so as thereby to
anticipate, pledge, mortgage or encumber such Participant’s Account or any part
thereof, and any attempt of a Participant so to exercise said power in violation
of this provision shall be of no force and effect and shall be disregarded by
the Company.

This section shall not prevent the Company from exercising, in its discretion,
any of the applicable powers and options granted to it upon a Distribution
Event, as such powers may be conferred upon it by any applicable provision
hereof.

 

Dated: October 2, 2008   H.B. Fuller Company   By:  

/s/ Michele Volpi

  Its:   President and Chief Executive Officer

 

-27-



--------------------------------------------------------------------------------

APPENDIX A

(PRIOR PLAN STATEMENT)

H.F. Fuller Company 2003 Directors’ Deferred Compensation Plan

and

First Amendment of H.B. Fuller Company 2003 Director’s Deferred

Compensation Plan

 

A-1